Case 4:20-cv-05640-YGR Document 808-5 Filed 08/20/21 Page 1 of 3




                  Exhibit D
      Case 4:20-cv-05640-YGR Document 808-5 Filed 08/20/21 Page 2 of 3




                                                                                    Ethan Dettmer
                                                                                    Direct: +1 415.393.8292
                                                                                    Fax: +1 415.374.8444
                                                                                    EDettmer@gibsondunn.com




June 25, 2021


VIA ELECTRONIC MAIL

Gary A. Bornstein
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475



Re:    Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.))

Dear Counsel:

      I write in response to your June 16, 2021 letter concerning the Discovery
Coordination Order.

         First, you request that Apple continue producing discovery to Epic pursuant to that
Order. But as you know, fact discovery in the Epic matter concluded on February 15, 2021,
and has been closed since then with the exception of a few “clean up” matters that were
completed before trial began on May 3, 2021. Moreover, trial and the introduction of
evidence was completed on May 24, 2021. “[W]here discovery is sought to be had after
trial, the party seeking the discovery must show a right thereto under the Federal Rules.”
CPR Assocs., Inc. v. Se. Pennsylvania Chapter of Am. Heart Ass’n, No. CIV. A. 90-3758,
1990 WL 200267, at *2 (E.D. Pa. Dec. 3, 1990). Epic cannot use the Coordination Order,
intended to facilitate the efficient adjudication of related cases, as a mechanism for obtaining
new evidence not sought during the discovery stage of the proceeding. Id. (“[P]ost-trial
discovery is not permitted for the purpose of marshalling new evidence.”) Epic “had ample
opportunity to develop the pertinent facts through discovery, as well as to call witnesses and
cross-examine witnesses during the trial.” Aldridge on behalf of United States v. Corp.
Mgmt. Inc., No. 1:16-CV00369 HTW-LRA, 2021 WL 1521697, at *1 (S.D. Miss. Apr. 16,
2021). Epic cannot keep the factual record open after the conclusion of trial, and continue
receiving Apple’s highly sensitive and confidential business materials despite the close of
discovery and the close of evidence.

        Second, contrary to your assertions, Apple has not “acted inconsistently with its own
position.” Apple served a subpoena on Epic’s expert, Dr. David Evans, in Epic on March 19,
     Case 4:20-cv-05640-YGR Document 808-5 Filed 08/20/21 Page 3 of 3




Gary A. Bornstein
Page 2



2021—well before the close of expert discovery. The additional requested material is sought
in furtherance of that March 19, 2021 subpoena and, as Apple has made clear, will be used
for purposes of the still pending class actions and not in the fully litigated Epic matter. And
Apple served the subpoena to The Messina Group on June 7, 2021 in the ongoing class
action litigations. Apple is not seeking any additional material from Epic related to The
Messina Group, nor is there any reason that Apple would be barred from requesting materials
related to The Messina Group’s communications with Epic for use in the class action
litigations.

         Finally, Apple is under no obligation to allow Epic to receive class certification
filings in the related matters. Epic opted out of the developer class action, and therefore
forfeited any right to participate as a class member or potential intervenor in those actions.
As you acknowledge, “the Court will render its judgment in Epic v. Apple on the basis of the
trial record developed in that case and the parties’ arguments.” In the class actions, Epic is a
member of the general public and may review redacted filings on the public docket like all
other observers.

Sincerely,



Ethan Dettmer

Cc: Consumer Counsel, Developer Counsel
